Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to reply filed on 4/9/2021. 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  
Examiner allowed continuation case 16-941-186 (patent 11,200,622) on 7/28/2020 and support can be found in that application file for similar novel elements in this case.  The examiner required a Terminal Disclaimer which has been filed. 

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Ossanna et al. (PGPUB US2014/0032443) teaches a method each market and for each non-default market participant, a portion of the guaranty fund contribution of the non-default market participant is allocated to one of the tranches based on the quality factor for the market, the portion being defined in accordance with the risk assessment proportion for the market.
	Claims are allowed because prior art references listed and discussed above as the Closest Prior art of record fails to teach or render obvious a method of 
a database that is updated to include artwork price data including a first sale price and associated first sale date and a second sale price and associated second sale date for a plurality of works of art of a plurality of different artists; 
receive input from a user selecting an artist of the plurality of different artists; 
determine two or more investment value variables derived at least from the first sale price and associated first sale date and the second sale price and associated second sale date for the plurality of works of art associated with the selected artist, the two or more investment value variables being selected from the group consisting of market adjusted risk per unit of return ratio, salability, relative liquid market size, and loss likelihood; 
receive, via a user-designated weight input mechanism of a graphical user interface (GUI), input from the user indicating designated weights for each of the two or more investment value variables; 
determine, from the designated weights and the two or more investment value variables, an artist investment potential value for the selected artist, wherein the artist investment potential value is determined by the estimator program from one of a sum or product of the two or more investment value variables each multiplied by a respective designated weight, and a sum of the designated weights totals 1; 
train an artificial intelligence model on a training data set including the input from the user for the artist and the designated weights to the estimator program and the artwork price data, and, as ground truth output, a corresponding plurality of prior predicted results computed by the estimator program, the artificial intelligence model being a neural network; 
execute the trained artificial intelligence model to receive run-time user input of the selected artist and run-time user designated weights for the two or more investment value variables, and output a predicted result of the artist investment potential value; 
and at the GUI, display to the user the artist investment potential value, wherein the GUI further includes a suggest other artist selector configured to display one or more other artists from the database, the one or more other artists having a higher artist investment potential than the selected artist, the higher artist investment potential being determined from the one of the sum or product of the two or more investment value variables each multiplied by a respective one of the designated weights for the one or more other artists.

35 USC 101
The claim limitations recited in the independent claims, such as exemplary claim 1.  This is considered to be a use of rules that provide technical improvement to the system, which renders the claims to be patent eligible.  In ordered combination it is a practical application.  The claims include: “execute the trained artificial intelligence model”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698